        Case 2:20-cv-01080-KJM-AC Document 10 Filed 04/27/21 Page 1 of 3


 1   MARK P. VELEZ, ESQ. (SBN 163484)
 2   NATALYA V. GRUNWALD, ESQ. (SBN 265084)
     THE VELEZ LAW FIRM
 3   3010 Lava Ridge Court, Suite 120
     Roseville, CA 95661
 4   Telephone: (916) 774- 2720
     Facsimile: (916) 774-2730
 5   velezlaw@live.com
 6
     Attorneys for Plaintiff ERIKA SHANNON
 7

 8   MICHAEL G. PEDHIRNEY, Bar No. 233164
     LITTLER MENDELSON, P.C.
 9   333 Bush Street, 34th Floor
     San Francisco, CA 94104
10   Telephone:    415.433.1940
     mpedhirney@littler.com
11
     JOHN H. ADAMS, JR., Bar No. 253341
12   LITTLER MENDELSON, P.C.
     500 Capitol Mall
13   Suite 2000
     Sacramento, CA 95814
14   Telephone:    916.830.7200
     jhadams@littler.com
15
     Attorneys for Defendant
16   ADAMS AND ASSOCIATES, INC.
17

18                                 UNITED STATES DISTRICT COURT

19                                EASTERN DISTRICT OF CALIFORNIA

20
     ERIKA SHANNON,                                     Case No. 2:20-CV-01080-KJM-AC
21
                     Plaintiff,                         STIPULATION AND ORDER TO EXTEND
22
           v.                                           TIME PREVIOUSLY ALLOWED BY
23                                                      COURT FOR THE PARTIES TO
     SACRAMENTO JOB CORPS CENTER, ADAMS                 EXPLORE PRIVATE MEDIATION
24   & ASSOCIATES, INC., and DOES 1 – 50
     inclusive,
25
     Defendants.
26

27

28

                                                    1              CASE NO. 2:20-CV-01080-KJM-AC
                                  STIPULATION AND ORDER TO EXTEND TIME
         Case 2:20-cv-01080-KJM-AC Document 10 Filed 04/27/21 Page 2 of 3


 1          Plaintiff ERIKA SHANNON (“Plaintiff”) and Defendant ADAMS AND ASSOCIATES, INC.
 2   (“Defendant”) by and through their respective counsel of record, stipulate and agree as follows, and
 3   request that the Court enter an order upon this stipulation:
 4          WHEREAS, on or about October 22, 2020 this Court issued MINUTES for Scheduling
 5   Conference, issuing an Order for the Parties to “exhaust private mediation and notify the court no later
 6   than 4/16/2021 if they were unable to settle the case and why the court should not schedule a May 2021
 7   settlement conference before a Magistrate Judge of this Court.”
 8          WHEREAS, the Parties have been diligently involved in the discovery process.
 9          WHEREAS, the Parties are seeking an extension of time to exhaust private mediation.
10          WHEREAS, the Parties stipulate that good cause exists for this Court to allow the Parties an
11   additional two months in order to have sufficient time to exhaust private mediation.
12          WHEREAS, the Parties respectfully request that the Court enter an Order granting the Parties an
13   extension of two months to submit a written notice to the Court regarding the Parties’ exhaustion of
14   private mediation.
15          IT IS SO STIPULATED.
16

17

18   Dated: April 21, 2021                                 THE VELEZ LAW FIRM, P.C.
19                                                         By:      /s/ Natalya V. Grunwald as authorized on
                                                                    April 21, 2021
20                                                                  Mark P. Velez
                                                                    Natalya V. Grunwald
21                                                                  Attorneys for Plaintiff ERIKA SHANNON
22

23
     Dated: April 21, 2021                                 LITTLER MENDELSON, P.C.
24
                                                           By:      /s/ Michael G. Pedhirney
25                                                                  Michael G. Pedhirney
                                                                    John H. Adams
26                                                                  Attorneys for Defendant
                                                                    ADAMS AND ASSOCIATES, INC.
27

28

                                                          2          CASE NO. 2:20-CV-01080-KJM-AC
                                    STIPULATION AND ORDER TO EXTEND TIME
        Case 2:20-cv-01080-KJM-AC Document 10 Filed 04/27/21 Page 3 of 3


 1                                                   ORDER
 2          PURSUANT TO THE ABOVE STIPULATION, the Parties are granted an extension of two
 3   (2) months during which the Parties are directed to exhaust private mediation and notify the Court no
 4   later than June 16, 2021 if they were unable to settle the case and why the Court should not schedule a
 5   settlement conference before a Magistrate Judge of this Court.
 6          IT IS SO ORDERED.
 7   DATED: April 26, 2021.
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                        3           CASE NO. 2:20-CV-01080-KJM-AC
                                   STIPULATION AND ORDER TO EXTEND TIME
